DETAILED ACTION
Prosecution History
	Claims 1-5 were originally filed.	
	Claims 1 and 5 have since been amended.
	Claims 1-5 are pending and allowed.

Allowable Subject Matter
Claims 1-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Shimakage JP 2010-195088. The invention of Shimakage is similar to the claimed invention in that the goal of Shimakage is to provide a smooth changeover of control from autonomous steering to manual control when it is detected that the driver of the vehicle has intention to control the vehicle manually. The invention of Shimakage detects current steering angle, steering intention of the driver, and additionally calculates a target steering angle. When the driver's intention to steer is detected in Shimakage, differing from the claimed invention, the steering torque is controlled so that the steering operation by the driver is easily reflected, in that the steering torque is adjusted to be a value based on the target path and the current driving torque input by the driver. The claimed invention, in contrast, sets the target steering angle to be a steering angle from a predetermined period of time before the steering intention was detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668